DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2 497 348 A1.

a toolbar (unnumbered; shown in crosshatch in Figure 1); and
a row unit 12 connected to the toolbar (unnumbered; shown in crosshatch in Figure 1) by a connector (constituted by member 14 as well as the member, unnumbered, to the left of 14 that is connected to 18 in Figure 1), wherein the connector (constituted by member 14 as well as the member, unnumbered, to the left of 14 that is connected to 18 in Figure 1) contacts:
(i)	a rear surface (unnumbered) of the toolbar (unnumbered; shown in crosshatch in Figure 1) from an upper surface (unnumbered) of the toolbar (unnumbered; shown in crosshatch in Figure 1) to a lower surface (unnumbered) of the toolbar (unnumbered; shown in crosshatch in Figure 1);
(ii)	a fraction (unnumbered) of the upper surface (unnumbered) of the toolbar (unnumbered; shown in crosshatch in Figure 1); and
(iii)	a fraction (unnumbered) of the lower surface (unnumbered) of the toolbar (unnumbered; shown in crosshatch in Figure 1);
the row unit 12 comprising: 
a seed meter 32; and 
a furrow opener 20;
wherein at least one of the seed meter 32 and furrow opener 20 are operatively connected to a movable actuator 40 to allow for at least some vertical movement of the at least one of the seed meter 32 and furrow opener 20 relative to the toolbar 14.
It is considered that since the connector (constituted by member 14 as well as the member, unnumbered, to the left of 14 that is connected to 18 in Figure 1) contacts the upper and encompasses (is inclusive of) a fraction of the upper and lower surfaces of the toolbar (Figure 1) since the claimed language does not preclude this.  
As to claim 2, the movable actuator 40 comprises a strut (unnumbered) having a housing (unnumbered) generally fixed in position and a rod (unnumbered) movable relative to the housing (unnumbered).
Regarding claim 3, the housing (unnumbered) of the strut (unnumbered) is connected to the seed meter 32, and the movable rod (unnumbered) is indirectly connected to the furrow opener 20.
With respect to claim 4, the movable rod (unnumbered) is indirectly connected to both the seed meter 32 and the furrow opener 20.
As to claim 5, the strut (unnumbered) provides down force FD (see Figure 1) for the furrow opener 20.
Regarding claim 6, the strut (unnumbered) further comprises a compressible gas (see the disclosure in paragraph [0020], lines 15-19 thereof) opposite the rod (unnumbered), wherein the rod (unnumbered) will necessarily move in response to an obstruction, but the compressible gas (see the disclosure in paragraph [0020], lines 15-19 thereof) will necessarily revert the rod (unnumbered) to the rod’s previous position.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 497 348 A1 in view of WO 2009/149473 A2.
With respect to claim 10, EP 2 497 348 A1 discloses an agricultural implement 10, comprising: 
a toolbar (unnumbered; shown in crosshatch in Figure 1);
a row unit 12 connected to the toolbar (unnumbered; shown in crosshatch in Figure 1) with a C-shaped bracket 14 that contacts:
(i)	a rear surface (unnumbered) of the toolbar (unnumbered; shown in crosshatch in Figure 1) from an upper surface (unnumbered) of the toolbar (unnumbered; shown in crosshatch in Figure 1) to a lower surface (unnumbered) of the toolbar (unnumbered; shown in crosshatch in Figure 1);
(ii)	a portion (unnumbered) of the upper surface (unnumbered) of the toolbar (unnumbered; shown in crosshatch in Figure 1); and
(iii)	a portion (unnumbered) of the lower surface (unnumbered) of the toolbar (unnumbered; shown in crosshatch in Figure 1);
the row unit 12 comprising:
a seed meter 32 generally fixed in vertical position relative to the toolbar (unnumbered; shown in crosshatch in Figure 1); and 

The bracket 14 of EP 2 497 348 A1 is considered to be C-shaped and contacting a rear surface of the toolbar (Figure 1) since applicant has not defined a relationship in claim 10 that defines a specific location of a rear surface with respect to other surfaces (such as a front surface).  Therefore, the surface on the right side of the toolbar (Figure 1) of EP 2 497 348 A1 is considered to be a rear surface that is contacted by the C-shaped bracket 14.  The arguments with respect to a fraction above with respect to the rejection of claim 1 are also considered to apply to applicant’s specific language of a portion in claim 10.
As to claim 11, an actuator 40 indirectly couples the furrow opener 20 to the toolbar (unnumbered; shown in crosshatch in Figure 1).
Regarding claim 12, the actuator 40 provides a down force FD (see Figure 1) to the furrow opener 20.
With respect to claim 13, the row unit 12 further comprises gauge wheels 24 (see the disclosure in paragraph [0015], line 3) connected to the toolbar (unnumbered; shown in crosshatch in Figure 1) at a generally fixed vertical location.
As to claim 14, the gauge wheels 24 (see the disclosure in paragraph [0015], line 3) are necessarily movable in a vertical manner relative to a fixed connection point (unnumbered) of the gauge wheels 24 (see the disclosure in paragraph [0015], line 3).
Regarding claim 15, a seed tube 36 is connected to the seed meter 32 for receiving seed (see the disclosure in paragraph [0016], line 8) and directing seed (see the disclosure in paragraph [0016], line 8) to the furrow 26 (see the disclosure in paragraph [0016], lines 9 and 10).
With respect to claim 16, the seed tube 36 is generally fixed in vertical position relative to the toolbar (unnumbered; shown in crosshatch in Figure 1).
Claim 10 distinguishes over EP 2 497 348 A1 in requiring the row unit to be a plurality of row units.
WO 2009/149473 A2 discloses a row unit being a plurality of row units (see the disclosure in the first full sentence of the last paragraph of page 2).
.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 497 348 A1 in view of WO 2012/149367 A1.
With respect to claim 7, EP 2 497 348 A1 discloses a sensor 46 is indirectly positioned on the toolbar 14 to determine a characteristic, the sensor 46 necessarily configured to provide monitoring in front of at least a portion of the row unit 12.
The claims distinguish over EP 2 497 348 A1 in requiring (1) the sensor to be a “ground” sensor to determine a “ground” characteristic (as required in claim 7); (2) the “ground sensor” to be a vision sensor positioned to read an area of ground in front of the row (as required in claim 8) and (3) the “ground” sensor to comprise one or more of: a. a soil characteristic sensor; b. a visual sensor; c. a temperature sensor; or d. a distance determining sensor (as required in claim 9).
WO 2012/149367 A1 discloses (1) a sensor being a “ground” sensor 54 (Figures 4 and 5) to determine a “ground” characteristic (see Figure 4) (as required in claim 7); (2) the “ground” sensor 54 (Figures 4 and 5) being a vision sensor (see claim 14 of WO 2012/149367 A1) positioned to read an area of ground in front of the row (see precedent for a sensor 34 being in front of the row as shown in Figure 1) (as required in claim 8) and (3) the “ground” sensor comprising one or more of: a. a soil characteristic sensor; b. a visual sensor (see claim 14 of WO 2012/149367 A1); c. a temperature sensor; or d. a distance determining sensor (as required in claim 9).
.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/149367 A1 in view of EP 2 497 348 A1.
With respect to claim 17, WO 2012/149367 A1 discloses a down force system 10 (Figure 4) for use with a row unit 10 of an agricultural implement (Figures 1-5), comprising:
an actuator 26 (Figure 4; see also line 4 of the abstract) operatively connecting a toolbar (see line 3 of the abstract) and the row unit 10 with a connector 24 that contacts a rear surface of the toolbar (see the disclosure in paragraph [0021], line 7); and
at least one sensor 54 (Figures 4 and 5) and 52 (Figure 4) for sensing at least one soil characteristic (see Figure 4) and necessarily operatively connected to the actuator 26 (Figure 4; see also line 4 of the abstract);
wherein the at least one sensor 54 (Figures 4 and 5) and 52 (Figure 4) necessarily monitors a portion of the ground adjacent the row unit 10 to determine the amount of down force (see 52 in Figure 4) needed to create a furrow based upon the at least one soil characteristic (see Figure 4).
As to claim 18, an intelligent control 44,46 (Figure 4) is connected to the at least one sensor 54 (Figures 4 and 5) and 52 (Figure 4) and the actuator 26 (Figure 4; see also line 4 of the abstract) to determine the amount of down force (see Figure 4) based upon the at least one seed characteristic (see Figure 4).

a.    ground hardness;
b.    moisture content (see claim 20 of WO 2012/149367 A1);
c.    an obstruction;
d.    soil temperature (see claim 20 of WO 2012/149367 A1); or
e.    distance between the at least one sensor 54 (Figures 4 and 5) and 52 (Figure 4) and the ground.
Regarding claim 20, the actuator 26 (Figure 4; see also line 4 of the abstract) is actuated by air, hydraulic fluid, mechanical actuation (in view of the disclosure in the last six lines of paragraph [0023]), compressible fluid, or some combination thereof.
Claim 17 distinguishes over WO 2012/149367 A1 in requiring the connector to contact (ii) a fraction of the upper surface of the toolbar and (iii) a fraction of the lower surface of the toolbar.
EP 2 497 348 A1 discloses a connector (constituted by member 14 as well as the member, unnumbered, to the left of 14 that is connected to 18 in Figure 1) that contacts:
(ii)	a fraction (unnumbered) of the upper surface (unnumbered) of the toolbar (unnumbered; shown in crosshatch in Figure 1); and
(iii)	a fraction (unnumbered) of the lower surface (unnumbered) of the toolbar (unnumbered; shown in crosshatch in Figure 1).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of EP 2 497 348 A1 in the agricultural implement of WO 2012/149367 A1 for greater versatility in use and operation of 

Response to Arguments
Applicant’s arguments (along with amendments) with respect to the drawing objections, the non-statutory double patenting rejections, and the rejections under 35 U.S.C. 112(a), 35 U.S.C. 112(b) have been fully considered and are persuasive.  Accordingly, the drawing objections, the non-statutory double patenting rejections, and the rejections under 35 U.S.C. 112(a), 35 U.S.C. 112(b) have all been withdrawn. 
However, applicant's arguments with respect to the art rejections (now modified as set forth above in view of applicant’s amendments to the claims) have been fully considered but they are not persuasive.  
Specifically, with respect to the argument that the connector (constituted by member 14 as well as the member, unnumbered, to the left of 14 that is connected to 18 in Figure 1) of EP 2 497 348 A1 contacts only a fraction of the upper and lower surfaces of the toolbar (Figure 1), it is considered that since the connector (constituted by member 14 as well as the member, unnumbered, to the left of 14 that is connected to 18 in Figure 1) contacts the upper and lower surfaces of the toolbar (Figure 1), this contact surface encompasses (is inclusive of) a fraction of the upper and lower surfaces of the toolbar (Figure 1) since the claimed language does not preclude this.  
Further, with respect to claim 10, the bracket 14 of EP 2 497 348 A1 is still considered to be C-shaped and contacting a rear surface of the toolbar (Figure 1) since applicant has not defined a relationship in the claim 10 that defines a specific location of a rear surface with fraction above are also considered to apply to applicant’s specific language of a portion in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



January 28, 2022